                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                              5:16-cv-00227-RJC-DCK

CHARLES J. ELLEDGE,                            )
                                               )
             Plaintiff,                        )
                                               )
                 v.                            )
                                               )                ORDER
LOWE'S HOME CENTERS, LLC,                      )
                                               )
             Defendant.                        )
                                               )
                                               )

      THIS MATTER comes before the Court upon Defendant Lowe’s Motion for

Summary Judgment, (Doc. No. 36); Plaintiff’s Response in Opposition, (Doc. No. 51);

Defendant’s Reply, (Doc. No. 56); and the parties supporting exhibits. Also before

the Court is Plaintiff’s Motion to Strike Supplemental Disclosures and Related

Motions, (Doc. No. 40); Defendant’s Response in Opposition, (Doc. No. 47); and

Plaintiff’s Reply, (Doc. No. 49). For the reasons set forth below, Defendant’s Motion

for Summary Judgment is GRANTED, and Plaintiff’s Motion to Strike is

DISMISSED as moot.

I.    BACKGROUND

      The record establishes, the parties agree, and/or the parties do not dispute

the following.

      A. Plaintiff’s Employment History and Position at Lowe’s

      Plaintiff began working at Lowe’s in 1993 and retired in 2015. (Doc. No. 52

 ¶ 1). From 1994 to 2008, Plaintiff climbed the corporate ranks and was eventually

                                          1
promoted to the position of Market Director of Stores (then called “district

manager”) in 2008. (Id. ¶¶ 2–6). Plaintiff was assigned to Market 1347, which

had eight stores at the time. (Id. ¶ 8). This was the last position Plaintiff held at

Lowe’s before he retired in 2015. Market 1347 was comprised of twelve stores in

Western North Carolina at the time Plaintiff retired. (Id. ¶ 9).

     Market Directors (“MDs”) are “ultimately responsible for overall store

performance within their Markets with a primary focus on sales and profitability.”

(Doc. No. 39-14 at 2). This position requires MDs to frequently visit the stores in

their market and, when visiting a store, “generally do a walk-through of the store

to evaluate the merchandise, appearance, and talk with the staff.” (Doc. No. 55 at

4). According to Plaintiff, Plaintiff regularly reviewed reports concerning each

store’s performance, traveled to the stores within his market, met with store

managers and other personnel, and advised them on how to enhance the store

sales and profits. (Doc. No. 53 ¶ 7). For each store, Plaintiff would spend

approximately 1 hour in the office reviewing reports with the store manager and

the remaining 2 or 3 hours on the floor. (Id. ¶ 35). Plaintiff usually visited two

stores in one day and returned home later in the evening. (Id.). Plaintiff spent

approximately 8 to 10 hours per day in the stores and 1 to 2 hours per day driving

between stores, averaging 50 to 60 hours of work per week. (Id. ¶ 9).

     B. Onset of Plaintiff’s Disability and Limitations at Work

     On December 29, 2014, Plaintiff had knee replacement surgery on his right

knee. (Doc. No. 53 ¶ 14). This was his fourth knee surgery. (Id. ¶ 12). Prior to his



                                          2
surgery, Plaintiff applied for a leave of absence with Defendant, which was

approved in early December 2014. (Id. ¶ 13). Defendant was out of work from

December 29, 2014 through April 12, 2015. (Doc. No. 52 ¶ 60). Plaintiff’s FMLA

leave expired on March 22, 2015, but, as an accommodation, Defendant provided

Plaintiff a personal leave of absence for an additional two weeks through April 12,

2015. (Id. ¶ 63).

     On March 24, 2015, Plaintiff reported to Dr. Anderson’s office that he was

concerned “over how much pain he still [had]” and “he [was] unsure if he [could] do

his job” because “he drives an hour and a half to work then stands on the floor for

10-12hrs and drives back.” (Doc. No. 52 ¶ 64). On April 1, 2015, Plaintiff saw Dr.

Anderson for a follow-up visit and told Dr. Anderson that he felt “he [could] return

to work 8-hour shifts with 50 percent standing only.” (Id. ¶ 67). Dr. Anderson

recommended that Plaintiff should be restricted to 8-hour days, including travel,

and 4 hours of standing and walking. (Doc. No. 53 ¶ 20). Plaintiff usually worked

more than this. (Doc. No. 52 ¶¶ 74–76). Dr. Anderson noted that the restrictions

would be reevaluated in 6 months. (Id. ¶ 73).

     Plaintiff submitted Dr. Anderson’s restrictions to Defendant, and the Lowe’s

Accommodations Team approved the restrictions and memorialized the approved

restrictions and accommodations by an Interactive Process Form sent to Plaintiff

on April 16, 2015. (Doc. No. 53 ¶ 23). This form described the accommodations

being offered to Plaintiff as follows:

     The following restrictions will be accommodated: Light duty to include,
     lifting no greater than 15 lbs, limit 8 hour work day, to include travel;

                                         3
     standing/walking limited to 4 hr/per day. The use of a mobility device
     will be permitted in performing job duties. This accommodation is
     approved for a period of 60 days and will be reviewed at that time.

(Doc. No. 39-23). Plaintiff claims that he does not recall discussing or considering

the use of a mobility device when he first returned to work and asserts that even

though it was offered on the Interactive Process form, he did not believe he needed

one and would not have expected to use one at that point given that his

restrictions were approved. (Doc. No. 53 ¶ 25).

     Plaintiff resumed his job duties from April 13 to June 30, 2015, and he

estimates that, during this time, he adhered to Dr. Anderson’s restrictions

approximately 75% of the time, sometimes working longer hours and walking and

standing in excess of his restrictions. (Doc. No. 53 ¶ 26). Plaintiff also would have

the area team member traveling with him on the store visit drive the vehicle to

and from stores so that he could rest his knee. (Id. ¶ 27). On June 1, 2015, the

Accommodations Team again reviewed Plaintiff’s accommodations and extended

them for a period of six months to October 13, 2015. (Id. ¶ 28). The Interactive

Process Form approving and extending his restrictions granted him the same

restrictions as before and again specified that “Mr. Elledge will be permitted the

use of a mobility device to assist in the performance of assigned duties.” (Doc. No.

39-26). Plaintiff admits that he knew there were two motorized scooters in most

stores and “vaguely remember[s]” a mention of mobility device on the June 1, 2015

form, but testified that he “didn’t need one then and [he] would have never asked

for one, and [he] just didn’t need it.” (Doc. No. 39-1 at 49–50).



                                          4
         On July 1, 2015, Plaintiff saw Dr. Anderson for his six-month check-up post-

surgery. (Doc. No. 53 ¶ 30). Dr. Anderson noted that Plaintiff was improving, (Doc.

No. 39-17 at 20–22), but also recommended that Plaintiff continue restrictions at

work for another six months. (Doc. No. 39-17 at 20–22). Dr. Anderson certified

Plaintiff’s application for a handicap placard for his car. (Doc. No. 53 ¶ 32). Plaintiff

forwarded Dr. Anderson’s notes from the July 1, 2015 examination to (1) Hollie

Reinhart, a Regional Human Resources Director in Plaintiff’s region; (2) Julie

Broombaugh, a member of the Accommodations Team; and (3) Laura Dover, the

Regional Administrative Specialist for Plaintiff’s region. (Doc. No. 52 ¶ 109; Doc. No.

39-29 at 2). In the email, Plaintiff noted that Dr. Anderson “was not very encouraged,

as standing and walking is not helping with the pain or recovery. He also issued a

permanent ‘disabled parking’ permit form.”         (Id.)   The Accommodations Team

approved his restrictions for an additional six months, through January 1, 2016.

(Doc. No. 53 ¶ 33). Plaintiff signed an Interactive Process Form 7, which, this time,

did not contain the prescription that Plaintiff could use a mobility device.1 (Doc. No.

29–30 at 2).

         On July 9, 2015, Broombaugh forwarded the signed Interactive Process Form

    to Reinhart who responded that she “would like to review this with [Broombaugh]

    before extending” because Reinhart “just learned of some information that may

    change this approval.” (Doc. No. 39-31 at 2). According to Reinhart, Reinhart and




1Defendant asserts this is because Plaintiff had already rejected the mobility device
as an accommodation, and this was not pursued further. (Doc. No. 52 ¶ 114).
                                           5
    Delno Dryden, the Vice President of Store Operations for Plaintiff’s region, were

    concerned that Plaintiff’s medical restrictions were permanent due to Plaintiff’s

    reference to a permanent handicap placard. (Doc. No. 52 ¶ 116). Subsequently,

    Broombaugh contacted Dr. Anderson’s office to inquire if Plaintiff’s restrictions

    were permanent and indicated that Plaintiff had said his restrictions were

    permanent.2 (Doc. No. 53 ¶ 36). In response, Dr. Anderson responded that he

    recommended these be permanent restrictions. (Doc. No. 39-62 at 2).

         On July 17, 2015, Dryden, Reinhart, and Elledge met to review Plaintiff’s

    accommodation request so that they could “make sure [they] support[ed] [his]

    needs appropriately.” (Doc. No. 39-33 at 2). Plaintiff testified that, during the

    meeting, Dryden and Reinhart were supportive and seemed concerned about

    Plaintiff’s knee, did not question him about his willingness to work or his ability or

    performance, and instead asked what they could do to help him. (Doc. No.

    53 ¶ 40). During the conversation, Plaintiff told Dryden and Reinhart that he had

    looked at corporate job postings to see if there was another position that would

    allow him to continue his career while also taking care of his knee. (Doc. No. 53 ¶

    40). Dryden and Reinhart told Plaintiff that they could help him investigate other

    positions if that was something he wanted to pursue. (Doc. No. 52 ¶ 138).

    Plaintiff, Dryden, and Reinhart discussed Plaintiff remaining in his MD role for

    six months and transitioning him to a different role after this time. (Id. ¶ 143).




2Plaintiff consistently denies that he ever told Lowe’s employees that his
restrictions were permanent. (Doc. No. 53 ¶ 36).
                                             6
 Plaintiff thought the meeting was the “start of a really good interactive dialogue

 between the three of [them]” and described the conversation as a “meaningful

 dialogue” between the parties. (Doc. No. 52 ¶ 135).

      Dryden, Reinhart, and Plaintiff met again on August 3, 2015. (Doc. No. 52 ¶

 45). Dryden and Reinhart informed Plaintiff of the different options available to

 him and informed Plaintiff that he had thirty days to find another position. (Doc.

 No. 52 ¶ 153). On August 3, 2015, Reinhart sent Plaintiff an email, copying

 Dryden, that recapped the meeting: the email confirmed that

            (1) Plaintiff had a 30-day timeline for job reassignment,
            (2) it was Plaintiff’s responsibility to look for positions of interest
            and tell Dryden and Reinhart about them so they could work with
            the accommodations team and the hiring managers;
            (3) Dryden and Reinhart would network internally to locate
            additional opportunities; and
            (4) if Plaintiff needed more time to search for jobs, Lowe’s could
            place him on a leave of absence to give him more time to search.

 (Doc. No. 39-36 at 2). On August 12, 2015, Plaintiff announced to his market team

 that he was being removed from his position (Doc. No. 53 ¶ 55). Plaintiff remained

 in his position and trained his replacement until approximately September 12,

 2015. (Id.).

      C. Lowe’s Hiring Policies and Plaintiff’s Job Reassignment Process

         1. Lowe’s General Job Posting and Hiring Policies

         Lowe’s Customer Support Center Employment Procedure states that, as a

general rule, all corporate jobs must be posted internally and externally for a

minimum of five calendar days and interested candidates must submit an application

online. (Doc. No. 39-16 at 2). There are five exceptions to this posting policy which

                                            7
do not require the job to be posted. (Id. at 9). Among the exceptions are lateral

transfers (e.g., reassignments of an employee to the same job in another department).

(Id.). Lowe’s policy is that after a Lowe’s employee applies for a posted position,

members of talent management screen the applicants and pass on the qualified

candidates to the HR representative, who then present the candidates to the hiring

manager.    (Id. at 4–5).   Lowe’s also has an Enterprise Succession Management

Process in place in which certain individuals who demonstrate leadership talent are

identified as ready-now successors and placed in “Talent Pools.”          (Id. at 9–10).

Leaders in the process are reviewed against open positions as Director or VP openings

arise and recommendations are made to include them in the candidate pool. (Id. at

10).

           2. Plaintiff’s Job Identification and Application Process

       After the August 3, 2015 meeting, Dryden and Reinhart began providing

Plaintiff information about potential new positions, and Plaintiff admits that they

“talked a lot about jobs” and “about different postings that [he] would be interested

in.” (Doc. No. 52 ¶ 178). Ultimately, Plaintiff identified and applied for three internal

positions prior to October 2015: (1) Vice President, Contact Centers; (2) Director of

Optimization; and (3) Merchandising Director, Lawn and Garden. In his Response

to Defendant’s Motion for Summary Judgment, Plaintiff does not contest that he was

not qualified for the positions of Vice President, Contact Centers, and for the Director

of Optimization. Therefore, the facts regarding Plaintiff’s application process to those

positions are not pertinent to this decision.



                                           8
      On September 14, 2015, Plaintiff applied for the position of Merchandising

Director for Lawn and Garden in Mooresville, N.C. (Id. ¶ 237). The hiring manager

for that position was Daryl Tilley. (Id. ¶ 238). Reinhart contacted Tilley in September

2015 about the open Merchandising Director position in the live goods area. (Id.

¶¶ 240–41). According to Reinhart, Tilley told Reinhart that he “would have concerns

with [Plaintiff’s] lack of experience around the line review process that this position

would have responsibility for.” (Id. ¶ 242). Tilley further explained that he was

looking for a unique skillset to fill the role because live goods was a more specialized

category, and the specific needs Tilley sought related to the live goods category. (Id.

¶¶ 253–55). Because the category is so challenging, Tilley testified that he put more

time into succession planning and thought that it was easier to come in as a

merchandising manager, learn the live-goods category, and work into a

Merchandising Director role. (Id. ¶¶ 256–57). Tilley testified that he told Reinhart

that he had a list of candidates in mind for the position, all of whom had experience

as live goods merchandising managers. (Id. ¶¶ 258–59). Ryan Lane, one of the

candidates from Tilley’s list, was ultimately selected for the position—Lane had four

years of experience as a merchandising manager in Ohio and had also previously

served as a store manager, a regional sales and event manager, and a regional

seasonal coordinator. (Id. ¶¶ 260–62). Plaintiff asserts that he was qualified for the

position and actually had all of the “Preferred Qualifications.” (Id. ¶ 263).

      Despite Reinhart emailing Plaintiff about taking a manager role in the

merchandising department, Plaintiff did not apply for the position. (Id. ¶¶ 269, 271).



                                           9
Plaintiff avers that he did not apply because it was a demotion from a director-level

to a manager-level position, it would have resulted in a substantial decrease in base

pay, and he would not have been eligible for stock grants. (Id. ¶ 271). Similarly,

Reinhart emailed Plaintiff about another manager-level position: manager of

services. (Id. ¶ 274). Plaintiff asserts that he considered the position, but after

engaging in several conversations with Lowe’s employees, declined to apply for the

same reasons he did not apply for a manager role in the merchandising department.

(Id. ¶¶ 274–79).

              3. Plaintiff’s Departure from Lowe’s

       Lowe’s eventually selected Jerry Hair to be the new MD for Market

1347. (Doc. No. 52 ¶ 280). Dryden extended Plaintiff’s original 30-day deadline by 15

days from September 1, 2015 to September 16, 2015 so that Plaintiff would receive

his stock grants. (Id. ¶ 281). In September 2015, Plaintiff took a leave of absence

from Lowe’s. (Id. ¶ 282). Plaintiff applied for and received disability benefits in

September 2015.        (Id. ¶ 284).   In September 2015, Dr. Anderson completed an

assessment of disability for Plaintiff. (Id. ¶¶ 283, 285). The form noted that Plaintiff

could return to work with restrictions or an accommodation on September 1, 2016,

Plaintiff was unable to walk or stand for more than 30 minutes, and Plaintiff could

not walk through stores. (Doc. No. 39-52 at 2, 4). Dr. Anderson also replied “no” to

the question on the form asking whether there was another accommodation instead

of leave of absence that would enable Plaintiff to perform the essential job functions.

(Id. at 5).



                                            10
      On January 6, 2016, Dr. Anderson examined Plaintiff and completed a

disability assessment, in which he stated that Plaintiff could either stand or walk

occasionally, meaning for not more than 2.5 hours per day. (Doc. No. 52 ¶ 295). Dr.

Anderson’s notes from the visit state that Plaintiff felt like he was “unable to return

to his prior level of work.” (Id. ¶ 296). Dr. Anderson testified that the hours were not

a functional limitation, but one designed to prevent fatigue, which would be less of a

problem as Plaintiff healed. (Doc. No. 53 ¶ 76).

      Plaintiff received disability benefits from September 2015 through January

2016. (Doc. No. 52 ¶ 298). Plaintiff was unable to work without an accommodation

in January 2016. (Id. ¶ 299). On January 31, 2016, Plaintiff’s long-term disability

was cancelled. (Doc. No. 53 ¶ 78). Plaintiff asserts that from September 2015 onward,

he searched extensively for other jobs but had difficulty finding comparable

employment, which Plaintiff attributes to his age and disability. (Id. ¶ 79). On

November 16, 2015, Plaintiff filed a charge of discrimination with Equal Employment

Opportunity Commission (“EEOC”). (Id. ¶ 300). In March 2016, Plaintiff applied for

the Merchandising Director of Outdoor Power Equipment position.            (Id. ¶ 301).

Plaintiff was not interviewed for the position. (Id. ¶ 302). As with the Live Goods

position, this position required conducting the product line review for Outdoor Power

Equipment and negotiating with relevant vendors. (Id. ¶ 303). Lowe’s hired someone

for the position who came from a Leadership Development position where he had

launched an Assistant Store Manager Leadership Development Program and led the

Leadership Development Sessions for the National Sales Meetings. (Doc. No. 39-59).



                                          11
      On June 4, 2016, still without any ongoing income, Plaintiff requested early

retirement from Lowe’s, (Doc. No. 53 ¶ 81), and on June 11, 2016, Plaintiff officially

retired from Lowe’s. (Doc. No. 52 ¶ 305). Plaintiff contends that subsequently, his

knee continued to improve and notes that in January 2017, Dr. Anderson released

him from further examination. (Doc. No. 53 ¶ 82). Plaintiff claims that though he

still experiences pain, it would not have prevented him from performing his former

role as an MD. (Id.). In March 2017, Plaintiff obtained employment as a part-time

paramedic at Wilkes County Emergency Medical Services, which is where he is

currently employed (Id. ¶ 83). Plaintiff notes that he has been able to fulfill the

physical requirements of the job. (Id.).

      D. The Instant Suit

      On December 27, 2016, Plaintiff filed suit against Lowe’s Home Centers, LLC

and Lowe’s Companies, Inc. (Doc. No. 1). In his Complaint, Plaintiff alleges three

causes of action: (1) disability discrimination in violation of the Americans with

Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq.; (2) age discrimination in violation

of the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. §§ 621–34; and (3)

retaliation in violation of the ADA and the ADEA. On February 22, 2017, Defendants

filed an Answer. (Doc. No. 7). On January 8, 2018, Lowe’s Companies, Inc. was

dismissed as a Defendant to this suit pursuant to the parties’ Joint Stipulation filed

January 5, 2018, (Doc. No. 29). On April 10, 2018, Defendant Lowe’s Home Centers,

LLC (i.e., the sole remaining Defendant) moved for summary judgment (Doc. Nos. 36,

37). Plaintiff timely filed opposition briefing to Defendant’s motion, (Doc. No. 51),



                                           12
and Defendant timely filed a reply brief, (Doc. No. 56). Defendant and Plaintiff

submitted independent Statements of Material Facts, (Doc. Nos. 39, 53), and the

parties submitted responses to the respective statements, (Doc. Nos. 52, 57). On

November 15, 2018, the Court held oral arguments on the pending motions. Having

been fully briefed and argued, these motions are now ripe for adjudication.

II.   STANDARD OF REVIEW

      Summary judgment shall be granted “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A factual dispute is genuine “if the evidence is

such that a reasonable jury could return a verdict for the nonmoving party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A fact is material only if

it might affect the outcome of the suit under governing law. Id. The movant has

the “initial responsibility of informing the district court of the basis for its motion,

and identifying those portions of the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, which it

believes demonstrate the absence of a genuine issue of material fact.” Celotex Corp.

v. Catrett, 477 U.S. 317, 323 (1986) (internal quotation marks omitted). This

“burden on the moving party may be discharged by ‘showing’—that is, pointing out

to the district court—that there is an absence of evidence to support the nonmoving

party’s case.” Id. at 325.

      Once this initial burden is met, the burden shifts to the nonmoving party,

which “must set forth specific facts showing that there is a genuine issue for trial.”



                                            13
Anderson, 477 U.S. at 250. The nonmoving party may not rely upon mere

allegations or denials of allegations in the pleadings to defeat a motion for summary

judgment, rather it must present sufficient evidence from which “a reasonable jury

could return a verdict for the nonmoving party.” Id. at 248; accord Sylvia Dev.

Corp. v. Calvert Cnty., Md., 48 F.3d 810, 818 (4th Cir. 1995).

       When ruling on a summary judgment motion, a court must view the evidence

and any inferences from the evidence in the light most favorable to the nonmoving

party. Anderson, 477 U.S. at 255. “Where the record taken as a whole could not

lead a rational trier of fact to find for the nonmoving party, there is no genuine

issue for trial.” Ricci v. DeStefano, 557 U.S. 557, 586 (2009) (quoting Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)). The mere argued

existence of a factual dispute does not defeat an otherwise properly supported

motion. Anderson, 477 U.S. at 248–49. “If the evidence is merely colorable or is not

significantly probative,” summary judgment is appropriate. Id. at 249–50 (citations

omitted).

III.   DISCUSSION

       Plaintiff alleges three causes of action against Defendant. Each claim will be

addressed in turn.

       A. Failure to Accommodate Claim under the ADA

       To survive a summary judgment motion on Plaintiff’s failure to accommodate

claim under the ADA, Plaintiff must show “(1) that [he] was an individual who had

a disability within the meaning of the statute; (2) that the employer had notice of



                                          14
[his] disability; (3) that with reasonable accommodation [he] could perform the

essential functions of the position; and (4) that the employer refused to make such

accommodations.” Jacobs v. N.C. Admin. Office of the Courts, 780 F.3d 562, 579

(4th Cir. 2015) (quoting Wilson v. Dollar Gen. Corp., 717 F.3d 337, 345 (4th Cir.

2013) (brackets and ellipsis omitted)). This case, like Wilson, also “turns on

whether Plaintiff satisfies the third element: that he was a qualified individual

under the ADA, such that had he been given a reasonable accommodation, he could

have “perform[ed] the essential functions of the job.” Wilson, 717 F.3d at 345

(quoting 42 U.S.C. § 12111(8)).

         1. Essential Functions of the MD Position

         An ADA plaintiff bears the initial burden of proving that he is a “‘qualified

individual with a disability’—that is, a person ‘who, with or without reasonable

accommodation, can perform the essential functions’” of his job, Cleveland v. Policy

Mgmt. Sys. Corp., 526 U.S. 795, 806 (1999) (quoting 42 U.S.C. § 12111(8)). The

Plaintiff must also initially identify a reasonable accommodation that would have

allowed him to perform his job, Shin v. Univ. of Maryland Med. Sys. Corp., 369 F.

App’x 472, 481 (4th Cir. 2010). Essential functions of the job bear more than a

marginal relationship to the job at issue. Rohan v. Network Presentations, 375

F.3d 266, 279 (4th Cir. 2009). “[I]f an employer has prepared a written description

before advertising or interviewing applicants for the job, this description shall be

considered evidence of the essential functions of the job.” 42 U.S.C. § 12111(8).

“Other relevant evidence can include ‘the employer's judgment as to which functions



                                          15
are essential,’ ‘the amount of time spent on the job performing the function,’ ‘the

consequences of not requiring the incumbent to perform the function,’ and the work

experience of people who hold the same or similar job” Jacobs v. N.C. Admin. Office

of the Courts, 780 F.3d 562, 579 (4th Cir. 2015) (quoting 29 C.F.R. § 1630.2(n)(3)).

This Court has noted that “[a]n employer’s judgment regarding the essential

functions of its job is considered ‘highly probative.’” Rudolph v. Buncombe Cty.

Gov’t, 846 F. Supp. 2d 461, 474 (W.D.N.C. 2012) (quoting Alexander v. Northland

Inn, 321 F.3d 723, 727 (8th Cir. 2003)).

      The record reflects that the parties agree that store visits and the attendant

walking, standing, and travelling are essential functions of the MD position.

Nevertheless, the Court still begins its inquiry by examining the Lowe’s description

of the MD position. Lowe’s summarizes the MD position as follows:

      Market Directors of Stores are ultimately responsible for overall store
      performance within their Markets with a primary focus on sales and
      profitability. MDSs are expected to drive store sale growth and
      profitability by approaching their business strategically, studying
      issues and opportunities within their local markets, and working to
      develop/implement long-range plans that drive business objectives.
      MDSs must coach and develop the leadership talent in their Market
      and constantly prepare and lead their people through change. They
      need to empower Store Managers to lead their businesses and manage
      operations autonomously within their stores. MDSs are expected to
      have all stores in a state of sales and service readiness at all time and
      make sure that all corporate-originated programs are optimally
      implemented.

(Doc. No. 39-14 at 2). The MD job description enumerates the essential functions and

responsibilities as informing and executing strategy, driving business results and

maximizing sales, creating an obsession for service that differentiates Lowe’s from



                                           16
the competition, validates operational basics, builds talent pools, and supports

employee engagement. (Id. at 2–3). Under the “Supports Employee Engagement”

heading, the form states that an MD “(1) [p]romotes open and positive two-way

communication with Store Management teams and employees during store visits, to

ensure high employee engagement and morale” and (2) “[p]rovides support to ensure

that all company training programs are being implemented consistently throughout

the Market.” (Id. at 3). The form states that the “employee must be able to perform

the job responsibilities listed above with or without a reasonable accommodation.”

(Id.). The MD job description includes a listing of ADA Specifications that describe

the physical requirements of the position. (Id. at 7). Standing, walking, and sitting

are required “frequently,” which is defined as 35 to 66 percent of the time. (Id.).

Automobile travel was also continuously required to complete store visits,

“continuously” being defined as 67 to 100 percent of the time. (Id.).

      Thus, visiting stores, walking around stores, and travelling to and from stores

seem to have comprised the lion share of Plaintiff’s tasks as MD, and Plaintiff himself

emphasized the importance of store visits. As an MD, Plaintiff was responsible for

“developing store managers, assistant store managers, and department managers.”

(Doc. No. 52 ¶ 23). Plaintiff described store visits as “the cornerstone” to coaching

store managers. (Doc. 39-1 at 27). And the parties generally agree that, at least in

the manner in which Plaintiff previously performed the job, visiting two stores per

day and travel took more than eight hours per day. Thus, Plaintiff’s account and

understanding of his position as MD corroborate the Lowe’s description of the MD



                                          17
position as well as the testimony of Dryden and Reinhart describing the job.

Accordingly, the Court finds that store visits—along with the attendant walking,

standing, and travel—and communicating with employees are “part and parcel of the

[MD] position.” Moore v. Wal-Mart Stores East, LP, Case No. 1:16-cv-362, 2018 WL

401544, at *5 (W.D.N.C. 2012) (finding that certain tasks were essential functions of

the job because “the employer judges them to be so, a job description includes them,

and multiple employees agree that they are part and parcel of the position”).

         2. Plaintiff’s Inability to Perform the Essential Functions with His
            Restrictions.

         To succeed on his claim, Plaintiff must demonstrate that “he [could have]

perform[ed] the essential functions of the job at the time of the employment decision

or in the immediate future.” Lamb v. Qualex, Inc., 33 Fed. App’x 49, 57 (4th Cir.

2002). Therefore, Plaintiff must show that he could have successfully performed the

store visits along with the attendant standing, walking, and travel in September 2015

while adhering to his doctor’s restrictions. Employers are not required under the

ADA to allow “an employee to perform a job function that the employee’s physician

has forbidden.”   Scruggs v. Pulaski Cty., 817 F.3d 1087, 1094 (8th Cir. 2016).

Additionally, Plaintiff must demonstrate that he himself was able to perform the

essential functions of the job rather than delegating job responsibilities to another

employee. White v. Buckeye Fire Equip. Co., No. 3:17-CV-404-MOC-DSC, 2018 WL

2304048, at *5 (W.D.N.C. 2018) (“A reasonable accommodation does not include

forcing other employees to take on responsibility for essential functions.”).

      Plaintiff has failed to demonstrate that he was performing the essential

                                          18
functions of the MD position while adhering to Dr. Anderson’s restrictions when he

took a leave of absence in September 2015, nor has Plaintiff shown that he would

have been able to perform those functions in the immediate future. First, Plaintiff

admits that he was only adhering to his medical restrictions about 75% of the time

and was overdosing with Ibuprofen. (Doc. No. 52 ¶¶ 82, 85-88). As such, Lowe’s was

not required to permit Plaintiff to continue performing essential job functions that

Dr. Anderson prohibited Plaintiff from doing. Second, Plaintiff, Dryden, Reinhart,

Broombaugh, Dover, and Bill Edwards (the Senior Vice President of Store

Operations) all testified that MDs had to be able to walk or stand for more than four

hours and work more than eight hours a day, including travel—something that

Plaintiff could not do with his restrictions. (Doc. No. 38 ¶¶ 17, 20, 21, 28, 77, 90). As

the Lowe’s description of the MD position elucidates, MDs need to be able to stand,

walk, and sit “frequently,” (35–66% of the time) and travel by automobile

“continuously” (67–100% of the time) to complete store visits. (Id. ¶ 21). During this

time, Plaintiff had another area team member drive to and from visits so that he

could rest his knee.    Plaintiff intimates that since another area member would

already be traveling with him, this did not impose an additional burden on

Defendant. Nevertheless, under the law, reallocating the driving function to another

employee does not constitute a reasonable accommodation. Moore v. Wal-Mart Stores

E., LP., No. 1:16-CV-362, 2018 WL 401544, at *5 (W.D.N.C. Jan. 12, 2018) (“It is well-

established that accommodations reallocating essential functions or requiring other

employees to carry them out are not reasonable accommodations.”).             Thus, the



                                           19
undisputed evidence demonstrates that Plaintiff could not perform the essential

functions of the MD position at the time he took his leave of absence. 3

         3. Plaintiff Has Not Identified a Reasonable Accommodation.

         Summary judgment is appropriate if: (1) Plaintiff fails to identify a

reasonable accommodation, Shin, 369 F. App’x at 481, or (2) if Defendant can

establish, as a matter of law, that the proposed modification will cause undue

hardship in the particular circumstances, Halpern v. Wake Forest Univ. Health

Servs., 669 F.3d 454, 464 (4th Cir. 2012). “A reasonable accommodation is one that

is feasible or plausible.” Reyazuddin v. Montgomery Cty., Maryland, 789 F.3d 407,

415 (4th Cir. 2015). Under the ADA, reasonable accommodations may comprise “job

restructuring, part-time or modified work schedules, reassignment to a vacant

position, acquisition or modification of equipment or devices,” 42 U.S.C. § 12111(9)(B)

and “permitting the use of accrued paid leave or providing additional unpaid leave

for necessary treatment . . . .” 29 C.F.R. § 1630.2(o) (Appendix) (2011). To survive a



3 Plaintiff asserts that his ability to successfully perform his job during the time of
his disability is evidenced by the successful metrics Market 1347 enjoyed during
this time. (See Doc. No. 54-5 reflecting the success and growth of Market 1347).
But the success of Market 1347 is immaterial to whether Plaintiff was able to
perform the essential functions of his job. See, e.g. Moore, 2018 WL 401544, at * 4
(rejecting plaintiff’s argument that he could perform essential functions of the job
because “upon returning to his job after sufficiently recovering from his stroke, he
performed his job for fifteen months before his supervisors expressed any kind of
displeasure with his performance”); Denman v. Davey Tree Expert Co., 266 F. App'x
377, 380 (6th Cir. 2007) (“Job performance is separate from the ability to show up
for work, an essential function of his position.”); Knutson v. Schwan’s Home Serv.,
Inc., 711 F.3d 911, 915 (8th Cir. 2013) (rejecting argument by plaintiff that he
managed his depot successfully without performing an essential function of the job
because plaintiff’s “specific personal experience is of no consequence in the essential
functions equation”).
                                          20
motion for summary judgment, Plaintiff must “present evidence from which a jury

may infer that the [proposed] accommodation is ‘reasonable on its face, i.e., ordinarily

or in the run of cases.’” Reyazuddin, 789 F.3d at 414 (quoting Halpern, 669 F.3d at

464, in turn quoting U.S. Airways v. Barnett, 535 U.S. 391, 401 (2002)). Plaintiff

proposed two accommodations: (1) a permanent light duty position or (2)

reassignment to another director position.      Neither of these accommodations is

reasonable.

              a. Permanent Light Duty Position

              First, the permanent light duty position would be untenable in the MD

position. The ADA does not require an employer to assign an employee permanent

light duty. Crabill v. Charlotte Mecklenburg Bd. Of Educ., 423 Fed. App’x 314, 323

(4th Cir. 2011). This is because often, lightening the load of one employee adds to the

load of another. Additionally, an employee cannot point to an employer’s willingness

to temporarily lighten his job duties as necessarily meaning that the employer could

indefinitely permit such a fundamental alteration of essential job functions. See

Moore, 2018 WL 401544, at *5 (holding that the employer was not required to

maintain a diminished level of exertion indefinitely because “the duty to provide an

accommodation does not include creating a permanent light-duty position that does

not otherwise exist.”).

      Here, Lowes made multiple, but temporary, reasonable accommodations for

Plaintiff, assuming that Plaintiff’s disability would improve after the relevant six-

month periods. The June 1, 2015 Lowes Interactive Process Form that Defendant



                                          21
received detailed the following:

      As an ADA Accommodation, Mr. Elledge will be accommodated with
      light duty, to include no lifting more than 15lbs, limited 8 hr work day
      including travel, limited standing/walking to 4 hrs per day to assist with
      managing his own chronic/serious medical condition. Mr. Elledge will
      be permitted the use of a mobility device to assist in the performance of
      assigned duties.

(Doc. No. 39-26 at 2). This particular form stated that the accommodation was

temporary and was permitted from June 14, 2015 to October 13, 2015. (Id.). This

was the second time Defendant received this ADA accommodation. While Lowes

extended the accommodation, it was not required to indefinitely extend the

accommodations it had made to Defendant.

      Relatedly, Plaintiff contends that Defendant erred by prematurely concluding

that his limitations were permanent in the first place. Plaintiff avers that he never

told anyone his restrictions were permanent—rather, Plaintiff alleges that Defendant

improperly inferred this from the fact that Dr. Anderson issued him a permanent

handicap placard.    Defendant counters Plaintiff’s assertion with evidence from

several of its employees claiming that Plaintiff told him his restrictions were

permanent (or likely permanent).       Plaintiff maintains that this contradicting

testimony generates a fact issue which should preclude summary judgment; however,

it is not material. The uncontradicted evidence shows that Reinhart and Dryden still

reasonably believed that Plaintiff’s restrictions were permanent as of July 2015.

(Doc. No. 52 ¶ 116). Dr. Anderson, Plaintiff’s treating physician, recommended that

the restrictions be treated as permanent and his office relayed that recommendation

to Defendant. (Id. ¶¶ 122–24). As the Fourth Circuit has held in an employment

                                         22
case, it is the “perception of the decisionmaker that is relevant,” and “whether the

employer believed its stated reason to be credible.” Holland v. Washington Homes,

Inc., 487 F.3d 208, 217 (4th Cir. 2007). “Hindsight must not underestimate hard

choices that employers, in consultation with their employees and medical

professionals, confront at the time.” Adams v. Anne Arundel Cty. Pub. Sch., 789 F.3d

422, 433 (4th Cir. 2015).

             b. Reassignment to Another Director-Level Position

             Sometimes, reassignment to another position is considered a reasonable

accommodation under the ADA. 42 U.S.C. § 12111(9)(B). That is not the case here.

When a company operates a legitimate nondiscriminatory policy, like Lowe’s policy,

the employer “must be able to treat a disabled employee as it would any other worker”

in the hiring process. E.E.O.C. v. Sara Lee Corp., 237 F.3d 349, 355 (4th Cir. 2001).

The ADA’s reasonable accommodation standard “does not require [Lowe’s] to

abandon [its] legitimate and non-discriminatory policy,” id. at 353–54, nor does it

entitle an employee to get whatever position he desires, Williams v. Brunswick Cty.

Bd. Of Educ., 725 F. Supp. 2d 538, 549 (E.D.N.C. 2010). To merit reassignment, the

disabled employee must be qualified for the position. Riley v. Weyerhaeuser Paper

Co., 898 F. Supp. 324, 327 (W.D.N.C. 1995).

      Lowe’s has a longstanding job posting and standard hiring policy that requires

all corporate jobs, except for lateral transfers, to be posted internally and externally

for a minimum of five calendar days and requires interested candidates to submit an

application online. (Doc. No. 39-16 at 2–3). Plaintiff asserts that, despite Reinhart’s



                                          23
alleged promise to help Plaintiff transition into a new position without the normal

posting and application process, he had to find and apply for each job during that

period. (Doc. No. 53 ¶ 57).

      Plaintiff was not entitled to special treatment in violation of Lowe’s

longstanding non-discrimination job application and hiring policy.        In 2002, the

Supreme Court held that reassignment in violation of an employer’s seniority system

is normally an unreasonable accommodation. U.S. Airways, Inc. v. Barnett, 535 U.S.

391, 402–03 (2002). However, the Circuits have split on whether an employer must

reassign a disabled employee to a vacant position if that hiring violates or contradicts

a neutral, nondiscriminatory hiring policy, such as the one at issue here.4 The Fourth

Circuit has not squarely addressed the issue, but in dicta, it has indicated that it

probably sides with the Circuits that have held that the ADA is not an affirmative


4 Compare E.E.O.C. v. St. Joseph’s Hosp., Inc., 842 F.3d 1333, 1347 (11th Cir. 2016)
(“[T]he ADA only requires an employer to allow a disabled person to compete
equally with the rest of the world for a vacant position.”); Huber v. Wal-Mart Stores,
Inc., 486 F.3d 480, 483 (8th Cir. 2007) (“[T]he ADA is not an affirmative action
statute and does not require an employer to reassign a qualified disabled
employee to a vacant position when such a reassignment would violate a legitimate
nondiscriminatory policy of the employer to hire the most qualified candidate.”);
Daugherty v. City of El Paso, 56 F.3d 695 (5th Cir. 1995) (same), with Smith v.
Midland Brake, Inc., 180 F.3d 1154, 1165 (10th Cir. 1999) (stating that “the
reassignment obligation must mean something more than merely allowing a
disabled person to compete equally with the rest of the world for a vacant position”);
Aka v. Was. Hosp. Ctr., 156 F.3d 1284 (D.C. Cir. 1998); see also Jackson v. Fujifilm
Manufacturing USA, Inc., C.A. No. 8:09-cv-01328-JMC, 2011 WL 494281, at *2
(D.S.C. Feb. 7, 2011) (“[M]ost of the circuits which have examined the issue have
found that the ADA is not an affirmative action statute and does not require [an
employer to give a disabled employee preference].”); E.E.O.C. v. McLeod Health,
Inc., 271 F. Supp. 3d 813 (D.S.C. 2017) (detailing the circuit split and the
magistrate judge’s decision to adopt the reasoning of the Eleventh, Eighth, and
Fifth Circuits).

                                          24
action statute and only requires that disabled persons be allowed to compete equally

with nondisabled persons. For example, the Fourth Circuit in E.E.O.C. v. Sara Lee

Corporation, held that, in the context of an employer’s seniority system, the “ADA

does not require employers to disrupt the operation of a defensible and non-

discriminatory company policy in order to provide a reasonable accommodation;”

“[r]ather, an employer must be able to treat a disabled employee as it would any other

worker when the company operates a legitimate, nondiscriminatory policy.” 237 F.3d

349, 354–55 (4th Cir. 2001). And in Schneider v. Giant of Maryland, the Fourth

Circuit noted that “[a]n employer is not required to violate another employee’s rights

in favor of an employee with a disability in order to give the disabled employee a

reasonable accommodation.” 389 F. App’x 263, 271 (4th Cir. 2010). Accordingly,

Plaintiff should not have enjoyed a privileged status in the job application process

that would contravene Lowe’s nondiscriminatory hiring policy in place. He was

required to adhere to Lowe’s standard policy and compete on equal footing with other

employees and outside applicants.

      Plaintiff applied for four director-level positions at Lowe’s.    The evidence

reflects that Plaintiff did not obtain these positions because other applicants were

more qualified. Apparently, Plaintiff concedes that he was not qualified for two of

these positions—Vice President, Contact Centers and Director of Optimization—as

he does not address his unsuccessful application to these positions in his Response to

Defendant’s Summary Judgment Motion.          Nevertheless, Plaintiff avers that he

identified and applied for two vacant positions for which he was well-qualified:



                                         25
Merchandising Director in Lawn and Garden and Merchandising Director in Outdoor

Power Equipment. Plaintiff asserts that Lowe’s refusal to interview him for these

positions, which he frames as “lateral reassignments,” “raises issues as to whether it

carried out its good faith obligations to engage in the interactive process and the

‘reasonableness’ of its rejection of his applications. (Doc. No. 55 at 20).

      On the contrary, the record demonstrates that Plaintiff simply was not the best

man—or even an appropriate man—for the job in both instances. In regard to the

Merchandising Director in Lawn and Garden position, Plaintiff admits that the

hiring manager, Tilley, wanted someone with product line review experience,

something that Plaintiff did not have. (Doc. No. 52 ¶ 263). Additionally, Tilley

testified that he did not believe Plaintiff was qualified for the Merchandising Director

position because Plaintiff did not have live goods and/or seasonal experience, and

Plaintiff would have had a steep and challenging learning curve to handle product

line reviews at the director level without having prior experience.           (Id. ¶ 264).

Defendant notes that it did not even hire an external applicant who was currently

serving as a Chief Executive Officer of another company for this position because the

category is so challenging. (Id. ¶¶ 265–67).       Instead, Defendant prefers to hire

someone who already has a baseline knowledge of the category. (Id.) In this vein,

Defendant was encouraged to apply for a manager position in the category with the

hopes of later ascending the ranks. (Id. ¶¶ 257, 268). But Defendant did not apply

for a manager position because it would have been a demotion and would have had

undesirable financial consequences. Similarly, Plaintiff argues that he should have



                                           26
been entitled to the position of Merchandising Director in Outdoor Power Equipment

over the applicant who was eventually selected because “[o]n the face of their

resumes, [P]laintiff had superior qualifications.” (Doc. No. 55 at 17). Yet Plaintiff

offers no evidence to support this contention, and the Court finds this bare assertion

insufficient to survive summary judgment.

         4. Plaintiff Rejected A Reasonable Accommodation Defendant Offered
            Him.

         “If an employee rejects a reasonable accommodation, the individual is no

longer considered a ‘qualified individual with a disability.’” Talley v. Family Dollar

Stores of Ohio, 542 F.3d 1099, 1108; see also Andrew v. Com. Of Va., 2000 WL

1532333, at *1 (4th Cir. 2000) (finding that the accommodations offered to the

plaintiff were reasonable, and thus her rejection of the proposed accommodations

removed her from the category of “qualified individuals with a disability”). The

undisputed evidence shows that Defendant twice offered Plaintiff the opportunity to

use a motorized scooter so that he could continue to perform store visits—an

essential, and perhaps the most important, function of the MD position. It is not

disputed that Defendant signed and sent Interactive Process forms twice to Plaintiff

that unequivocally informed Plaintiff that he could use a motorized scooter as an

ADA accommodation. (Doc. Nos. 39-23 and 39-26). Nevertheless, Plaintiff refused

to use a motorized scooter, stating that he did not need or want to use a mobility

device. (Doc. No. 52 ¶¶ 102–07). Plaintiff faults Defendant for dropping the subject

after the Interactive Process forms. But, Defendant was not required to repeatedly




                                          27
offer the motorized scooter to Plaintiff.5 Plaintiff also claims that if Defendant had

framed his options as either using a motorized scooter or losing his position, he

would have opted to use a scooter. Hindsight is twenty-twenty. The law does not

require Defendant to present options to Plaintiff in Plaintiff’s preferred manner.

          5. Summary of ADA Claim

       In sum, while Plaintiff is able to establish that he had a disability and that his

employer had notice of it, he is not able to satisfy the third and fourth elements

necessary to allege a prima facie failure-to-accommodate claim under the ADA.

Plaintiff cannot prove that he was a qualified individual under the ADA, such that

had he been given a reasonable accommodation, he could have “perform[ed] the

essential functions of the job,” Wilson, 717 F.3d at 345 (quoting 42 U.S.C. § 12111(8)),

nor can he prove that his employer failed to make a reasonable accommodation for

him.

       B. Plaintiff Cannot Allege a Prima Facie Case of Age Discrimination under
          the ADEA.

       Plaintiff claims that Defendant discriminated against him on the basis of his

age in violation of the ADEA by (1) removing him from his MD position and (2) failing

to hire or reassign him to any of the positions he sought before and after he took a



5 See Willett v. State, No. 96-3374, 1997 WL 417367, at *1 (10th Cir. July 25, 1997)
(stating “that it is immaterial whether Ms. Willett was initially offered a temporary
or permanent lightweight cart” as long as plaintiff was offered the accommodation
at one time); Hankins v. The Gap, Inc., 84 F.3d 797, 801 (6th Cir. 1996) (“While it is
true that an employer should normally advise an employee of available
accommodations once the employee informs the employer that an accommodation is
needed, it is equally true that an employer has no duty to reiterate self-evident
options to an employee when she is clearly already aware of them.”)
                                           28
leave of absence from Lowe’s. Proffering no direct evidence of age discrimination,

Plaintiff must proceed under the McDonnel-Douglas burden-shifting framework.

Under this framework,

      the plaintiff-employee must first prove a prima facie case of
      discrimination by a preponderance of the evidence. If [he] succeeds, the
      defendant-employer has an opportunity to present a legitimate, non-
      discriminatory reason for its employment action. If the employer does
      so, the presumption of unlawful discrimination created by the prima
      facie case “drops out of the picture” and the burden shifts back to the
      employee to show that the given reason was just a pretext for
      discrimination.

Evans v. Techs. Applications & Serv. Co., 80 F.3d 954, 959 (4th Cir. 1996).

Regarding Plaintiff’s claim that Defendant removed him from his MD position

because of his age, Plaintiff must first establish a prima facie case by providing

sufficient evidence that he is over 40, he was performing to Defendant’s legitimate

expectations, he was terminated, and he was replaced by a substantially younger

individual. Arthur v. Pet Dairy, 593 Fed. App’x 211, 216–17 (4th Cir. 2015). And

Plaintiff’s claim that he was not hired because of his age requires him to

demonstrate that (1) he was at least 40 years old; (2) he applied for an open

position; (3) he was qualified for the position; and (4) the position remained open or

was filled by a similarly qualified applicant who was substantially younger than the

plaintiff. Laber v. Harvey, 438 F.3d 404, 430 (4th Cir. 2006).

      At the time Plaintiff left his position as MD and applied for the vacant

positions, Plaintiff was approximately 61 years old. Thus, he meets the requisite

age to bring an ADEA claim. As evidence of age discrimination, Plaintiff points to

             the age of his replacement (40 years old)

                                          29
             the average ages of the candidates applying for the Merchandising
              Director positions (approximately 40 years old)
             the average ages of those selected to interview for the Merchandising
              Director positions (between 36 to 38 years old); and
             the ages of those selected for the vacant Merchandising Director
              positions Plaintiff applied to (40 and 41 years old).

(Doc. No. 55 at 23). Contrary to what Plaintiff proposes, Plaintiff does not prove a

prima facie case of age discrimination simply by showing that he was of the

requisite age and the candidates selected as his replacement and for the

Merchandising Director positions were significantly younger. Nor does Plaintiff

establish his case by making conclusory allegations that he was more qualified than

the other candidates without first offering evidence to support his supposed

superior qualifications. Plaintiff does not show how he was meeting Defendant’s

legitimate expectations when he could not perform the essential job functions of the

MD position. Nor does Plaintiff show why he was more well qualified than these

younger individuals—all of whom had the desired experience and qualifications

that the respective hiring managers were seeking. On the other hand, Defendant

has proffered legitimate, nondiscriminatory reasons for asking Plaintiff to take a

leave of absence and for choosing other candidates: Plaintiff could no longer perform

the essential functions of the MD position, and Lowes adhered to its longstanding

hiring policies and practices by hiring more well-qualified candidates for the

Merchandise Director positions. Thus, the inference of age discrimination

“disappears from the case.” Warch v. Ohio Cas. Ins. Co., 435 F.3d 510, 513–14 (4th

Cir. 2006).

      Rather, under the McDonnel-Douglas burden-shifting framework, Plaintiff

                                         30
must meet the high bar of showing that Defendant’s proffered reasons were

pretextual. Id. To survive summary judgment, Plaintiff must “prove by a

preponderance of the evidence (which may be direct or circumstantial), that age was

the ‘but-for’ cause of [Lowe’s] decision.” Gross v. FBL Fin. Servs., Inc., 557 U.S. 167,

177-78 (2009); Cox v. Lowe’s Home Centers, LLC, 2015 WL 7288689, at *6

(W.D.N.C. 2015) (granting summary judgment because the plaintiff “failed to show

that age was the ‘but-for’ cause of Defendant’s decision to terminate her

employment”). Plaintiff is unable to prove that the “but-for” cause of why

Defendant was replaced in his position as MD and why Defendant did not hire him

to the Merchandising Director positions he applied for was because of his age.

Plaintiff offers no evidence on this front besides reciting the age of his replacement

and the ages of the applicant pool and selected candidates for the Merchandising

Director positions. This falls far below the “but-for” standard. As the record

reflects, Plaintiff could not perform the essential functions of the MD position, nor

was he qualified for the director positions he applied for. Thus, Defendant’s reasons

for replacing Plaintiff in his MD position and for choosing to hire other applicants

instead of Plaintiff for the vacant positions were far from pretextual. As the Fourth

Circuit has stated, it is not the Court’s “province to decide whether the reason was

wise, fair, or even correct, ultimately, as long as it truly was the reason for the

[adverse employment action].” Hawkins v. PepsiCo, Inc., 203 F.3d 274, 279 (4th

Cir. 2000). Therefore, summary judgment is warranted on Plaintiff’s age

discrimination claim.



                                           31
      C. Plaintiff’s Retaliation Claim Fails as a Matter of Law

      Plaintiff alleges that Defendant retaliated against him for filing his EEOC

Charge by denying him the Merchandising Director of Outdoor Power Equipment

position and by failing to place him in “other comparable positions which have become

available since his filing of his charge.” (Doc. No. 1 ¶ 69). To make a prima facie case

for a retaliation claim, Plaintiff must show that “(1) he engaged in protected conduct;

(2) an adverse action was taken against him by [Defendant]; and (3) there was a

causal connection between the first two elements.” Ulrich v. CEXEC, Inc., 709 F.

App’x 750, 753 (4th Cir. 2017).        But, if Defendant offers a legitimate, non-

discriminatory reason for the action in question, Plaintiff must prove by a

preponderance of the evidence that the proffered reason was pretextual. Id.

      Here again, Plaintiff’s claim fails because he cannot overcome the hurdle of

demonstrating that Defendant’s reasons for not hiring him to the vacant positions he

was unqualified for were pretextual. Instead, as demonstrated above, the undisputed

facts show that Defendant adhered to its standard hiring policy and hired candidates

whom it deemed qualified for those vacant positions. Plaintiff grounds his retaliation

claim in the timeline of events. Plaintiff points to the fact that he filed his initial

Charge of Discrimination on November 30, 2015 while on leave and then applied for

the Merchandising Director position in March 2016. (Doc. No. 55 at 24). Then

Plaintiff asserts that his application “was given some unexplained scrutiny” and

alleges that he was rejected for the position while others “less qualified” were

interviewed and one was selected. Id. at 24–25. Plaintiff attributes this “unexplained



                                          32
scrutiny” to the fact that he had already filed an EEOC claim against Defendant when

he applied for the Merchandising Director position.

      Plaintiff’s timeline of events works against him and negates the causation

element of Plaintiff’s retaliation claim. “[C]omplaints of retaliation are considered

stale after only a few months.” Jones v. Dole Food Co., 827 F. Supp. 2d 532, 554

(W.D.N.C. 2011), aff’d, 473 F. App’x 270 (4th Cir. 2012). A six-month lag has been

found to “negate any inference of causation.” Hooven-Lewis v. Caldera, 249 F.3d 259,

278 (4th Cir. 2001). Plaintiff’s rejection for the Merchandising Director position in

May 2016 was more than “a few months” after he filed his EEOC Charge in November

2015. Thus, now Plaintiff’s retaliation claim is stale, and Defendant is entitled to

summary judgment on this claim.

IV.   CONCLUSION

      Plaintiff, Mr. Elledge, appears to have been a loyal, hard-working, productive

employee whom, when healthy, rose in rank and made valuable contributions to his

company. Conversely, Lowe’s seems to have been diligent in providing extensions,

accommodations, and opportunities to Mr. Elledge subsequent to his knee troubles.

Unfortunately, there is no happy-ever-after ending to this employment tale. But that

result does not give rise to actionable claims of discrimination.

      IT IS, THEREFORE, ORDERED that:

      1. Defendant’s Motion for Summary Judgment is GRANTED on all claims.

      2. Plaintiff’s Motion to Strike Supplemental Disclosures and Related

          Motions is now DISMISSED as moot.


                                          33
3. The Clerk of Court is directed to close this case.


                                Signed: December 20, 2018




                                    34
